Richardson, Judge:
It is claimed in the instant protest, among other things, that duty was assessed on a greater quantity of merchandise than that which was actually imported. The protest was submitted to the court upon a stipulation which reads as follows:
IT IS STIPULATED AND AGREED BETWEEN COUNSEL for the parties hereto, in the matter of the above protest, that the quantities reported by the inspector as manifested, not found, were not in fact received by the importer or by any other person for account of the importer; that said quantities consisted of the following: One carton containing 12 dozen majorettes-stuffed dolls, out of HC 2016-cartons 1/38, and four cartons containing 3 sets each of suit cases, out oí HC 1090A-cartons 1/89; and that no allowance was made in liquidation of the entry for the duties upon such quantities.
*318IT IS FURTHER STIPULATED AND AGREED that the above protest is limited to the quantities reported by the inspector as manifested, not found, and that said protest may be deemed to be submitted for decision upon this stipulation.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that duty was assessed upon a greater quantity of merchandise than that which was actually imported, is sustained. As to all other claims and merchandise, the protest is overruled.
Judgment will be entered accordingly.